     Case 2:20-cv-01814-GMN-DJA Document 15 Filed 02/02/21 Page 1 of 1




 1

 2                               UNITED STATES DISTRICT COURT
 3                                        DISTRICT OF NEVADA
 4                                                  ***
 5    PAMELA BROWN, ET AL.,                               Case No. 2:20-cv-01814-GMN-DJA
 6                          Plaintiffs,
                                                          ORDER
 7          v.
 8    THE UNITED STATES OF AMERICA,
 9                          Defendant.
10

11          This matter is before the Court on the parties’ Joint Discovery Plan and Scheduling Order

12   (ECF No. 14), filed on January 28, 2021. The Court notes that the plan fails to comply with

13   Local Rule 26-1 as the parties fail to include the information required by LR 26-1(b)(7) and (8).

14   Further, the plan includes an interim status report deadline. As a reminder, the Local Rules of

15   Practice for the District of Nevada were amended and adopted on April 17, 2020. The parties are

16   directed to review the amendments to the Local Rules, specifically Local Rules 26-1 through 26-

17   7. The Court will not approve an interim status report deadline as no such deadline exists under

18   the amended Local Rules.

19           Accordingly,

20          IT IS THEREFORE ORDERED that the parties’ Joint Discovery Plan and Scheduling

21   Order (ECF No. 14) is denied without prejudice.

22          IT IS FURTHER ORDERED that the parties shall meet and confer and file a revised

23   stipulated discovery plan and scheduling order in compliance with Local Rule 26-1 by February

24   10, 2021.

25

26          DATED: February 2, 2021

27
                                                          DANIEL J. ALBREGTS
28                                                        UNITED STATES MAGISTRATE JUDGE
